NUMBER 13-14-00687-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

JOHNNY RAY HARGROVE,                                                          Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 36th District Court
                          of Aransas County, Texas.


                                      ORDER
    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Order Per Curiam
       Currently pending before the Court is appellant's pro se motion for access to the

appellate record and appellant’s pro se motion for extension of time to file brief.

Appellant's counsel has filed an Anders brief herein and appellant has been unable to

examine the record so that he can file a pro se brief. See Anders v. California, 386 U.S.
738, 744 (1967).     Accordingly, we GRANT appellant’s motions, and it is hereby

ORDERED that the trial court ensure that appellant has the opportunity to fully examine

the appellate record on or before the expiration of thirty days from the date of this order,
and it is FURTHER ORDERED that the trial court notify this Court as to the date upon

which the appellate record was made available to appellant. See Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014). Appellant shall have thirty (30) days from the day

the appellate record was first made available to him to file his pro se brief with this Court.

The State shall have twenty days thereafter to file its response, if any.

       IT IS SO ORDERED.

                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
19th day of August, 2015.




                                              2